Citation Nr: 1010833	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-40 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected diabetes mellitus, type II 
with nephropathy.  

2.  Entitlement to service connection for conjunctivitis 
(claimed as bilateral vision condition/eye disability of both 
eyes) to include as secondary to service-connected diabetes 
mellitus, type II with nephropathy.  

3.  Entitlement to service connection for coronary artery 
disease (claimed as irregular heartbeat) to include as 
secondary to service-connected diabetes mellitus, type II 
with nephropathy.  

4.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus, 
type II with nephropathy.  

5.  Entitlement to service connection for gastro esophageal 
reflux disease (GERD) (claimed as hernia) to include as 
secondary to service-connected diabetes mellitus, type II 
with nephropathy.  

6.  Entitlement to service connection for benign prostatic 
hypertrophy (claimed as prostate disability) to include as 
secondary to service-connected diabetes mellitus, type II 
with nephropathy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 through 
July 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2008 VA Form 9, the Veteran indicated his 
desire to appeal only six of the issues listed on the 
December 2008 statement of the case (SOC) and to testify at a 
Board hearing.  In a subsequent January 2009 VA Form 9, the 
Veteran's representative indicated the desire to appeal all 
eight issues listed on the December 2008 SOC and also 
indicated that a Board hearing was not requested.  In a March 
2009 "Report of Contact" the Veteran's representative was 
asked to clarify the issues on appeal and whether or not the 
Veteran wished to testify at a Board hearing.  The Veteran's 
representative indicated that the RO should go by the 
December 2008 VA Form 9 the Veteran submitted indicating the 
Veteran's desire to appeal only six of the issues listed on 
the December 2008 SOC and testify at a Board hearing.  As of 
this date, the Veteran has not been scheduled for a Board 
hearing.  

Pursuant to 38 C.F.R. § 3.103(c) (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Therefore, the claimant must be 
provided an opportunity to present testimony at a Board 
hearing before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before the Board at the RO.  He 
should be apprised of the next 
available date for such a hearing, 
and should be informed of his right 
to have a videoconference hearing as 
an alternative.  Additionally, all 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


